Per Curiam.
The opinion rendered by the. learned judge below, on denying the motion of the defendants for a new trial, is substantially correct. The assignment to Brown, and the release by Brown to the defendants, cannot vary the result when all the attending and surrounding circumstances are considered. The insufficiency in the proof of the judgment recovered by Barnes, has been cured by the production of a certified copy of the judgment roll.
The judgment and order should be affirmed, with costs.